                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

EISENHOWER PROPERTY GROUP,
LLC,

              Plaintiff,
v.                                         Case No. 8:21-cv-229-VMC-TGW

HILLSBOROUGH COUNTY,
and HILLSBOROUGH COUNTY
SCHOOL BOARD,

              Defendants.
                                   /

                                   ORDER

       This matter comes before the Court upon consideration of

Defendants Hillsborough County and Hillsborough County School

Board’s joint Motion to Dismiss (Doc. # 26), filed on March

19, 2021. Plaintiff Eisenhower Property Group, LLC, responded

on April 9, 2021. (Doc. # 31). For the reasons set forth

below, the Motion is denied.

I.     Background

       Eisenhower Property is the “developer of [a residential]

tract of real property known as ‘Creek Preserve’ . . . in

southern Hillsborough County, Florida.” (Doc. # 1 at ¶¶ 7,

33).    The    instant     case   arises     out    of   the    Concurrency

Proportionate       Share     Development          Mitigation     Agreement

(“Development Agreement”) the parties entered into so that



                                       1
Eisenhower Property could develop the land. (Id. at ¶ 1).

       Under Florida law, certain property developers must “pay

for a proportionate share of the costs of the expansion of

public      services”        if    the    “existing       public     services   are

inadequate” to support a new development. (Id. at ¶ 16); Fla.

Stat. § 163.3180 (2020). This is known as concurrency. (Doc.

# 1 at ¶ 15). Relevant to the parties’ dispute is school

concurrency, which “requires school facilities to be in place

concurrently          with        the     impacts     of       new     residential

developments.”        (Id.        at    ¶ 17).   School    concurrency may       be

applied on a districtwide or less than districtwide basis.

(Id.   at    ¶   18);   see       also    Fla.    Stat.    §   163.3180(6)(a)(f)

(providing that “local governments are encouraged . . . to

apply school concurrency to a development on a districtwide

basis” but noting standards for applying it on a less than

districtwide basis). “School concurrency is satisfied if the

developer executes a legally binding commitment to provide

mitigation proportionate to the demand for public school

facilities       to   be     created       by    actual    development     of   the

property.” Id. at § 163.3180(6)(h)(c)(2).

       When a developer agrees to make a proportionate share

mitigation payment, the local government “typically . . .

provide[s] impact fee credits.” (Doc. # 1 at ¶ 31). Impact


                                            2
fees   “are    an    important     source    of   revenue   for     a       local

government to use in funding the infrastructure necessitated

by new growth.” Fla. Stat. § 163.31801(2); (Doc. # 1 at ¶

31). According to Eisenhower Property, credits toward these

impact fees “ensure that a local government is not charging

a developer twice for the same improvement.” (Id. at 9 n.1).

       In developing Creek Preserve, which was “approved for

636 single family units,” Eisenhower Property was “notified

that its project would fail school concurrency tests.” (Id.

at ¶ 33). Specifically, Defendants determined there would be

a   deficiency      in    middle   school   capacity.   (Id.   at       ¶    39).

Pursuant      to    the   County’s    “Interlocal    Agreement,”            these

concurrency tests were conducted on a less than districtwide

basis. (Id. at ¶¶ 20, 28). “[T]he parties [then] agreed to a

proportionate share mitigation payment” of $2,037,411 that

would go toward “the cost of providing the school facilities

necessary to serve the development.” (Id. at ¶¶ 25, 37, 40).

       “However, the County informed Eisenhower [Property] that

[they] refused to allow full impact fee credit for [Eisenhower

Property’s] proportionate share mitigation payment.” (Id. at

¶ 38). Instead, Eisenhower Property would only receive an

impact fee credit of $580,265. (Id. at ¶ 40). This represented

an impact fee credit for only “the middle school portion of


                                      3
the development’s future impact fee payments.” (Id. at ¶ 39).

        According to Eisenhower Property, “[t]he County advised

that    it    would     approve the        Development         Agreement only      if

Eisenhower        [Property]          signed    a     document     purporting     to

relinquish [its] right to $1,457,176 in impact fee credits,”

representing          the    difference              between     the      $2,037,411

proportionate share mitigation payment and $580,265 impact

fee credit. (Id. at ¶ 41). “The School Board agreed with and

supported      the    County’s        demand.”       (Id. at     ¶ 42).     Although

Eisenhower disagreed with this demand, “after nearly eighteen

months of delays on the Creek Preserve project, which could

not move forward without the County’s and the School Board’s

consent      to   the    .   .    .    Development       Agreement,       Eisenhower

[Property] had no choice but to accede to the County’s and

the    School     Board’s        demands       and    execute    the   Development

Agreement.” (Id. at ¶ 44). The parties finalized and signed

the Agreement on January 15, 2019. (Id. at ¶ 1).

        After “the County approved the final plat for the first

phase    of    Creek     Preserve,”        Eisenhower          Property    made   its

proportionate share mitigation payment “under protest.” (Id.

at ¶ 47). However, about six months after the parties executed

the Development Agreement, “[e]ffective June 28, 2019, the

Florida Legislature enacted [House Bill] 7103, [which] the


                                           4
Florida Governor [then] signed into law.” (Id. at ¶ 49). That

legislation, known as the Impact Fee Credit Clarification,

requires that “any contribution, whether identified in a

proportionate share agreement or other form of exaction,

related to public education . . . be applied to reduce any

education-based impact fees on a dollar-for-dollar basis at

fair market value.” (Id. at ¶ 50); Fla. Stat. § 163.31801(4).

Additionally, it provides that these credits “must be based

on the total impact fee assessed and not on the impact fee

for any particular type of school.” (Doc. # 1 at ¶ 51); Fla.

Stat. § 163.3180(5)(h)(2)(b). Eisenhower Property contends

that the Development Agreement must be modified in accordance

with this law, such that they would be awarded the full impact

fee credit of $2,037,441. (Doc. # 1 at ¶¶ 54, 61).

        Eisenhower Property initiated this action on January 29,

2021. (Doc. # 1). The complaint includes the following claims

against both the County and the School Board: violations of

42 U.S.C. § 1983 (Count I), and declaratory relief pursuant

to 28 U.S.C. § 2201 (Count II). (Id.).

        On March 19, 2021, the County and School Board jointly

moved    to   dismiss   the complaint.   (Doc.   # 26).   Eisenhower

Property responded on April 9, 2021 (Doc. # 31), and the

Motion is now ripe for review.


                                  5
II.    Legal Standard

       On a motion to dismiss pursuant to Federal Rule of Civil

Procedure      12(b)(6),        this    Court    accepts      as   true       all   the

allegations in the complaint and construes them in the light

most     favorable     to       the    plaintiff.     Jackson      v.     Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

the Court favors the plaintiff with all reasonable inferences

from the allegations in the complaint. Stephens v. Dep’t of

Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell   Atl.    Corp.       v.    Twombly,       550   U.S.    544,      555    (2007)

(quotations and citations omitted). Courts are not “bound to

accept    as   true    a    legal      conclusion     couched      as    a    factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Court must limit its consideration to “well-pleaded factual

allegations,      documents           central    to   or     referenced       in    the

complaint, and matters judicially noticed.” La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).


                                          6
III. Analysis

        The County and School Board jointly move to dismiss the

entire complaint on several bases. (Doc. # 26). The Court

will address each argument in turn.

        A. Comprehensive Plan and Interlocal Agreement

        First,    Defendants     argue    that     Eisenhower    Property’s

claims must be dismissed because they seek relief that “would

cause     [Eisenhower       Property’s]     development     to    fail     the

concurrency analysis, violating the [County’s] Comprehensive

Plan    and   Interlocal       Agreement.”     (Doc.    #   26   at    8-13).

Eisenhower       Property     responds      that   modification       of   the

Development Agreement is consistent with the Comprehensive

Plan, and that the requested modification “would [actually]

bring the Development Agreement into compliance with the

current requirements of the Comprehensive Plan and Interlocal

Agreement.” (Doc. # 31 at 11).

        The Court finds Defendants’ argument too cursory to

support dismissal on this basis. Defendants maintain that

this modification of the agreement would cause Eisenhower

Property’s       development    to   fail    concurrency    analysis       and

violate the Comprehensive Plan, but they do not cite to any

particular provision of the Comprehensive Plan or Interlocal

Agreement that would be violated. (Doc. # 26 at 8-13); see


                                      7
also Herbert v. Architect of Capitol, 839 F. Supp. 2d 284,

298 (D.D.C. 2012) (“[T]he [defendant] has simply failed to

support its argument with any meaningful measure of factual

or legal argument. Courts need not consider cursory arguments

of this kind, and the Court declines to do so here.”). And,

at this juncture, the Court cannot say that the requested

modification would violate the Comprehensive Plan as a matter

of law simply because Eisenhower Property agreed “to pay

$2,037,441 as proportionate share mitigation” with a $580,265

impact fee credit. (Doc. # 26 at 12). Nor is the Court certain

that this modification would necessarily cause Eisenhower

Property’s development to fail concurrency analysis.

        Further, the Court must base its determination on the

facts alleged in the complaint, and so it declines to dismiss

the action because Defendants allege that they “already used

[the monies] to construct additional school capacity for

[Eisenhower Property’s] development.” (Id. at 12); see Moreno

v. Carnival Corp., 488 F. Supp. 3d 1233, 1236 (S.D. Fla. 2020)

(“On a motion to dismiss for failure to state a claim, the

Court    is   generally   confined       to   the   four   corners   of   the

complaint unless ‘the plaintiff refers to certain documents

in the complaint and those documents are central to the

plaintiff’s claim.’” (citation omitted)).


                                     8
      Defendants also argue that the requested modification

runs afoul of other statutory requirements, such as review by

a   “local    planning       agency or      a       separate land     development

regulation         commission.”     (Doc.       #    26   at   12-13).     For   this

proposition, Defendants cite to the following statute:

      After a comprehensive plan for the area, or element
      or portion thereof, is adopted by the governing
      body,   no    land  development   regulation,   land
      development code, or amendment thereto shall be
      adopted    by   the  governing   body   until   such
      regulation, code, or amendment has been referred
      either to the local planning agency or to a separate
      land development regulation commission created
      pursuant to local ordinance, or to both, for review
      and recommendation as to the relationship of such
      proposal to the adopted comprehensive plan, or
      element or portion thereof. Said recommendation
      shall be made within a reasonable time, but no later
      than within 2 months after the time of reference.
      If a recommendation is not made within the time
      provided, then the governing body may act on the
      adoption.

Fla. Stat. § 163.3194(2). But, Eisenhower Property does not

appear to seek adoption of a “land development regulation,

land development code, or amendment thereto”; rather, it

seeks modification of the Development Agreement. (Doc. # 1 at

¶   54).   Accordingly,       the    Court      is    not      convinced    at   this

juncture that this statute would be invoked if the Court

granted      the    relief   Eisenhower         Property       requests,    and   it

declines to dismiss the complaint for this reason.




                                       9
      B. District-Wide Concurrency Service Area

      Next, Defendants argue that Florida law “requires . . .

[them] to implement a school concurrency program” but “gives

[them] the option of using a districtwide system or a less-

than-districtwide system.” (Doc. # 26 at 13). Defendants

maintain that they “have met the requirements pursuant to

Florida [law] and the Comprehensive Plan” and that their

decision to elect a “less-than-districtwide approach does not

affect     [Eisenhower   Property’s]      obligations      under   the

Development Agreement nor does it warrant a modification of

the Development Agreement after the fact.” (Id. at 15-16).

Additionally, Defendants argue that Eisenhower Property’s

“assertion that the parties must comply with 2019 substantive

revisions to [Florida statutes] which were not in effect at

the time of the execution of the Development Agreement, and

which are not retroactive, is without merit.” (Id. at 16).

      As to Defendants’ first argument, Eisenhower Property

responds that they do “not allege Defendants violated state

law   by   imposing   the   discouraged    system     of   less-than-

districtwide system school concurrency.” (Doc. # 31 at 13).

Rather,    their   complaint   “merely   highlights     the   stricter

standards imposed by state law if such a system is used, and

that local governments are afforded less discretion in the


                                 10
implementation of such systems.” (Id.).

        The Court agrees that the fact that Defendants had the

discretion to implement a less-than-districtwide approach

does not warrant dismissal. Eisenhower Property does not move

for modification on this basis, but rather because, among

other    things,     Florida     law    now    explicitly        requires   that

“Defendants . . . agree to a full dollar-for-dollar impact

fee credit for the total amount of [Eisenhower Property’s]

$2,037,441 proportionate share payment.” (Doc. # 1 at ¶ 4).

        As to Defendants’ argument that the 2019 clarification

was not in place when the parties entered into the Development

Agreement,    and     is   not    retroactive,          Eisenhower    Property

responds      that      “Florida         law         expressly     anticipates

modifications to development agreements ‘as is necessary to

comply with the relevant state or federal laws’ subsequently

enacted” and that “even if this Court were to apply the state

law in effect at the time of the execution of the Development

Agreement, the outcome would be the same – Defendants are

required to provide full impact fee credits and their failure

to do so results in an unlawful exaction.” (Doc. # 31 at 14).

        Again, Defendants provide no substantiation for their

conclusory    argument     that        the    2019    clarification    is    not

retroactive or that the previous version of the law allowed


                                        11
such     conduct.      Indeed,     Defendants’     argument     regarding

retroactivity is confined to a single sentence: “The recent

state     laws      cited     by   [Eisenhower     Property]     are   not

retroactive, so there is no need to evaluate the impact of

Section 163.3241 to the Development Agreement.” (Doc. # 26 at

7). And, the cited 2011 Florida Supreme Court case does not

discuss retroactive application of the 2019 clarification.

See Fla. Ins. Guar. Ass’n, Inc. v. Devon Neighborhood Ass’n,

Inc., 67 So.3d 187, 194 (Fla. 2011) (discussing the test for

retroactivity generally). Accordingly, the Court declines to

dismiss the complaint for this reason as well. See MSPA Claims

1, LLC v. Covington Specialty Ins. Co., No. 19-21583-Civ-

WILLIAMS/TORRES, 2020 WL 5984382, at *7 (S.D. Fla. May 12,

2020) (“[C]onclusory arguments are not sufficient to support

[a] motion to dismiss.” (citations omitted)).

        C. Proper Forum for Modification or Revocation

        Next, Defendants argue that “this Court is not the proper

forum for . . . modification [of the Development Agreement]

and the School Board has the right to modify [or] revoke the

Development Agreement.” (Doc. # 26 at 16).              Defendants state

that     if   the    “Court    determine[s]      that   the    Development

Agreement must either be modified or revoked . . . [they

would] elect to . . . revoke [it].” (Id. at 18-19). Defendants


                                     12
also point to the Agreement’s severability clause, which

states that following a court’s finding that a provision

therein is unenforceable, the rest of the Agreement remains

in force only if “doing so would not affect the overall

purpose or intent of the Agreement.” (Id. at 18). Defendants

argue       that    the    requested         modification        would    “affect   the

overall purpose and intent of the [Development Agreement]

because the granting of the Certificate of School Concurrency

[would]        no     longer       be      financially        feasible.”         (Id.).

Additionally, Defendants argue that “[b]efore amending or

revoking the Development Agreement, the County must conduct

at least two public hearings and set forth several specific

determinations.” (Id. at 17).

        Eisenhower Property responds that Defendants “improperly

rely on facts outside of the [c]omplaint” in making these

arguments. (Doc. # 31 at 15-17).                       Eisenhower Property also

argues that “[a] motion to dismiss is not the proper stage

for     this   Court       to    make   [a]        fact-intensive        determination

regarding          [the]   equitable          remedies”      of    modification      or

revocation,         “Defendants         do    not     have   a    right     to   choose

revocation over modification,” and “the severability clause

.   .   .    expressly          provides      that    invalid     or     unenforceable

provisions should be stricken.” (Id.).


                                              13
      Defendants provide no authority for the proposition that

because revocation of the Development Agreement is a possible

remedy under both the Agreement and Florida law, a complaint

seeking    modification       instead    must     be    dismissed.      And,    as

previously    noted,    the     Court        declines    to    consider    facts

outside the complaint – namely, that Defendants have already

“construct[ed]       facilities         to     serve     the     developments

[Eisenhower Property] sought to build” or that modification

is not financially feasible. (Doc. # 26 at 17, 19). Nor have

Defendants convinced the Court that modifying the Development

Agreement in this way would necessarily “affect the overall

purpose and intent of the agreement.” (Id. at 18). The Court

will be in a better position to determine the parties’ intent

at summary judgment. See Barnett v. Carnival Corp., No. 06-

22521-CIV, 2007 WL 1746900, at *4 (S.D. Fla. June 15, 2007)

(“To determine the parties’ intent as the defendant suggests

necessarily would require the Court to look at matters outside

of   the   complaint.    As    such,    the     issue    of    intent     is   not

appropriate for resolution on a motion to dismiss.”).

      Finally, Eisenhower Property does not squarely address

Defendants’ argument that Florida law requires that the local

government    hold     “at    least     two     public    hearings”       before

“amending[] or revoking a development agreement,” and that


                                       14
these public hearings have not yet occurred. (Doc. # 26 at 17

(quoting Fla. Stat. § 163.3225(1))). However, the statute

does not state that public hearings are a prerequisite to

filing a lawsuit arising out of a Development Agreement in

light of subsequently enacted law. And, another provision of

the Development Agreement Act allows for certain amendments

following changes in law: “If state or federal laws are

enacted after the execution of a development agreement which

are applicable to and preclude the parties’ compliance with

the terms of a development agreement, such agreement shall be

modified   or    revoked   as    is   necessary     to   comply    with   the

relevant state or federal laws.” Fla. Stat. § 163.3241. Thus,

the Court declines to dismiss the complaint for this reason.

     D. Dual Rational Nexus Test

     Next,      Defendants      argue      that   Eisenhower      Property’s

“claims of violation of the Fifth and Fourth Amendments fail

as a matter of law because the rational nexus for the payment

required is evident from the Development Agreement, as well

as the Comprehensive Plan and Interlocal Agreement referenced

within it.” (Doc. # 26 at 19-20). Eisenhower Property responds

that “Defendants carry the burden to prove that the exaction

of impact fee credits in addition to the proportionate share

payment is legitimate – and such determination cannot be made


                                      15
on a motion to dismiss.” (Doc. # 31 at 18 (emphasis omitted)).

     The Court declines to determine as a matter of law

whether a rational nexus exists at this juncture. See St.

Johns Cnty. v. Ne. Fla. Builders Ass’n, Inc., 583 So.2d 635,

638 (Fla. 1991) (noting that the local government bears the

burden   of   “demonstrat[ing]   that   there   is   a   reasonable

connection between the need for additional schools and the

growth in population that will accompany new development”);

see also Ballinger v. City of Oakland, 398 F. Supp. 3d 560,

572 (N.D. Cal. 2019) (noting that the essential nexus and

rough proportionality tests are “fact-intensive”). Again,

with the benefit of additional factual development at the

summary judgment stage, the Court will be in a better position

to analyze whether the rational nexus test has been satisfied.

Cf. MCZ/Centrum Flamingo II, LLC v. City of Miami Beach, No.

08-22419-CIV-ALTONAGA/Brown, 2009 WL 10700923, at *9 (S.D.

Fla. Mar. 4, 2009) (“Miami Beach raises factual disputes based

on matters outside the four-corners of the Complaint and

unsupported    by   the   evidence.   Miami   Beach’s    conclusory

assertions regarding the interests of the government, the

impacts of the proposed development, and any public benefits

that would be provided . . . are both inappropriate at this

juncture and insufficient to support its Motion.”).


                                 16
      E. Negotiation and Full Performance

      Finally, Defendants argue that “the parties negotiated

and   agreed   to    the    terms     of   the       Development     Agreement,

specifically    the    proportionate           share     mitigation      fee    and

impact   fee    offset.         The   parties         [then]     executed       the

Development     Agreement,        and      .     .     .      performed     their

obligations.”       (Doc.   #    26   at       23-24).     Because    of    this,

Defendants maintain that Eisenhower Property “cannot now seek

to modify the terms of the Development Agreement to which it

helped create[] and agreed to.” (Id. at 24). And, Defendants

cite to the Agreement’s release clause, which provides:

      RELEASE. Upon the performance of all obligations of
      all parties hereto, the School District shall
      release the Applicant from this Agreement, and the
      Applicant shall release the School District and the
      County from any and all future claims, costs or
      liabilities arising out of the provision of
      Proportionate Share Mitigation in accordance with
      this Agreement. These releases shall be recorded at
      the Applicant’s expense in the Official Records of
      Hillsborough County, Florida, evidencing such
      performance.

(Doc. # 26 at 24; Doc. # 1-2 at ¶ 13).

      Here, Defendants again ask the Court to consider matters

outside the four corners of the complaint – namely, the

parties’ performance of the contracts. See (Doc. # 26 at 24

(“All parties have performed their obligations under the

Development    Agreement.       Specifically,          upon    payment     of   the


                                      17
proportionate share mitigation, the School Board revised its

Certificate of School Concurrency to state that the level of

service was met, it revised its 5-Year Work Plan to include

the development and related construction, it applied the

proportionate       share   mitigation   toward[]   school    capacity

improvement, and has already built the school improvement

within the required 3 years.”)); see also Moreno, 488 F. Supp.

3d at 1237 (“Waiver and release are more properly considered

as    affirmative    defenses.”   (internal   quotation      marks   and

citation omitted)). And, the Court is not convinced that the

simple fact that the parties negotiated the terms of the

Development Agreement warrants dismissal at this stage.

       Accordingly, the Court declines to dismiss the complaint

for these reasons as well. As previously noted, the Court

will be in a better position to consider these arguments when

the factual record has been more fully developed at the

summary judgment stage.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Defendants Hillsborough County and Hillsborough County

       School Board’s Motion to Dismiss (Doc. # 26) is DENIED.

(2)    Defendants’ answers to the complaint (Doc. # 1) are due

       by July 13, 2021.


                                   18
     DONE and ORDERED in Chambers, in Tampa, Florida, this

29th day of June, 2021.




                            19
